Citation Nr: 1614049	
Decision Date: 04/06/16    Archive Date: 04/25/16

DOCKET NO.  08-19 172	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for schizoaffective disorder. 

(The matters of whether there was Clear and Unmistakable Error (CUE) in a December 2014 Board decision which denied service connection for schizoaffective disorder and a left hand disability are the subject of a separate decision.) 



REPRESENTATION

Appellant represented by:	Chisholm, Chisholm, & Kilpatrick



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served on active duty from February 1989 to November 1989.  

This case was previously before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision and June 2007 administrative decision by the Houston, Texas, Department of Veterans Affairs (VA) Regional Office (RO).  Jurisdiction of the claims file currently resides with the VA RO in Waco, Texas. 

A December 2014 Board decision denied claims for service connection for schizoaffective disorder and a left hand disability and nonservice-connected pension benefits.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In November 2015, the Court granted a Joint Motion for Partial Vacatur and Remand (Joint Motion).  In the November 2015 Order, the Court vacated and remanded that portion of the December Board 214 decision that denied service connection for schizoaffective disorder [the Veteran abandoned his  appeal of the Board's denial of his claims of entitlement to service connection for a left hand disability and nonservice-connected pension benefits] for compliance with instructions provided in the Joint Motion.  
 
This appeal is now being processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Joint Motion found that the Board in its December 2014 decision erred by providing an inadequate statement of reasons or bases for finding that the Veteran was not entitled to a VA medical examination to determine whether his currently diagnosed schizoaffective disorder was etiologically related to his military service.  See 38 U.S.C.A § 7104(d) (West 2014); McLendon v. Nicholson, 20 Vet.App. 79 (2006).  In particular, the Joint Motion noted "the third McLendon prong merely requires [that] the evidence meet a "low threshold" that 'indicates' that there 'may' be a nexus between [a current disability and service]."  McLendon, 20 Vet.App. at 83.  The Joint Motion further stated:

Appellant alleged his symptoms onset inservice and the Board failed to recognize that this lay evidence could trigger its duty to provide an examination under McLendon.  See Duenas v. Principi, 18 Vet.App. 512, 517-18 (2004) (stating that, in order to trigger the Secretary's duty to provide a medical examination, the evidence of record need only indicate that symptoms of a disability, as opposed to a disability itself, may be associated with his active service); e.g. Waters, 601 F.3d at 1278 (holding lay evidence can be sufficient to trigger the duty to provide an examination under the third prong of McLendon). 

The Joint Motion also referenced additional lay statements by the Veteran's brother  in February 2007 and the Veteran's representative in October 2014 asserting an in-service etiology of the Veteran's schizoaffective disorder as possibly trigging the duty to provide the Veteran a VA examination under Mclendon.  

In light of the discussion in the Joint Motion and the low threshold for triggering the duty to provide an examination, the undersigned finds that a VA examination that includes an opinion-which documents consideration of the lay assertions of record-as to whether the Veteran's schizoaffective disorder is related to service is necessary in this case in order to comply with the duty to assist the Veteran.  See 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015); Mclendon, supra; See also Dalton v. Nicholson, 21 Vet. App. 23(2007) (standing for the proposition that an examination must consider lay statements regarding the in-service incurrence of  symptoms and continuity of symptomatology since service.).

The Board notes that although the Veteran is, apparently, incarcerated, VA has special procedures for handling the scheduling of VA examinations for incarcerated Veterans.  The duty to assist incarcerated Veterans requires VA to tailor its assistance to meet the peculiar circumstances of confinement; as such individuals are entitled to the same care and consideration given to their fellow non-incarcerated Veterans.  Wood v. Derwinski, 1 Vet. App. 190, 193  (1991). 

VA does not have the authority to require a correctional institution to release a Veteran so that VA can provide him or the necessary examination at the closest VA medical facility.  See 38 U.S.C.A. § 5711 (West 2014.  Nevertheless, VA's duty to assist an incarcerated Veteran includes:  (1) attempting to arrange transportation of the claimant to a VA facility for examination; (2) contacting the correctional facility and having their medical personnel conduct an examination according to VA examination work sheets; or (3) sending a VA or fee-basis examiner to the correctional facility to conduct the examination.  Bolton v. Brown, 8 Vet. App. 185, 191 (1995). 

The VA Adjudication Procedure Manual contains a provision for scheduling examinations of incarcerated Veterans.  The manual calls for the RO or the local Veterans Health Administration (VHA) Medical Examination Coordinator to confer with prison authorities to determine whether a Veteran should be escorted to a VA medical facility for examination by VHA personnel.  If that is not possible, the Veteran may be examined at the prison by:  (1) VHA personnel; (2) prison medical providers at VA expense; or (3) fee-basis providers contracted by VHA. See M21-1MR, Part III.iv.3.A.11.d. 

VBA Fast Letter 11-22 (Sept. 8, 2011) outlines how the compensation clinics must document that they have made multiple attempts and exhausted all possible avenues for obtaining access to the incarcerated Veteran for the examination.

As indicated above, the Board requires information as to the etiology of the Veteran's schizoaffective disorder.  As such, all avenues need to be exhausted and all steps taken to provide this examination must be documented so that the Board understands when reading the documentation exactly what action has been completed.  

Accordingly, the case is REMANDED for the following action:

1.  Take all reasonable measures to schedule the Veteran for an examination.  If he is still incarcerated, schedule the examination pursuant to the guidance in VBA Fast Letter 11-22 (Sept. 8, 2011) and M21-1MR, Part III.iv.3.A.11.d.  If the RO is unable to afford the Veteran an examination due to his incarceration, document in detail all of the steps taken in attempting to do so. 

2.  With respect to any examination, the paper claims file and electronic record, to include a copy of this Remand, should be made available for review by the examiner.  Based on review of the evidence contained therein and examination of the Veteran, the examiner is to opine as to whether it is as likely as not (50 percent probability or greater) that a schizoaffective disorder (a) had its onset in service; (b) was manifested to a compensable degree within one year of service or; (c) is causally related to service, to include on the basis of continuity of symptomatology.  

The examiner is requested to provide a thorough rationale for any opinion provided.  Should the opinion be negative to the Veteran, the rationale should reflect consideration of the lay assertions of continuity of symptomatology from service to the present time, and not be based solely on a determination of insufficient in-service psychiatric disability. 



To the extent it is determined that an examination is not feasible, an opinion in the manner as requested above should instead be provided by an appropriate mental health professional based on a review of the record. 

3.  After completing the above, and any other development as may be indicated, the claim for service connection for schizoaffective disorder should be readjudicated based on the entirety of the evidence.  If this claim is denied, the Veteran and his attorney should be issued a supplemental statement of the case that reflects consideration of the evidence of record, to include that from the VA examination or opinion requested above.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015). 

